BARFIELD, Judge.
The defendant, Bobby Lee Fluker, filed a motion pursuant to Florida Rule of Criminal Procedure 3.850 alleging that at his trial the state knowingly used perjured testimony and that he had ineffective assistance of counsel. The trial court denied relief on the grounds that the basis for the motion could have been raised on direct appeal. The trial court erred because both bases can be proper grounds for post-conviction relief; however, the motion is facial*335ly insufficient for failure to contain a statement of the facts relied upon in support of the motion as required by Rule 3.850(f).
AFFIRMED.
BOOTH, C.J., and WIGGINTON, J., concur.